BIJUR, J.
This appeal involves precisely the same considerations as order No. 25 (James v. Same, 143 N. Y. Supp. 750), except that the plaintiff is still alive, and is alleged by McConihe, the applicant, to reside in New Jersey and to be insolvent. The determination is therefore the same.
Order reversed, with $10 costs and disbursements, default of defendant opened, on payment of $10 costs, and an order of reference of the issues referred to in the opinion in James v. This Defendant directed to be entered in the court below. All concur.